Citation Nr: 0331132	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  96-23 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for fatigue due to 
undiagnosed illness.

2.  Entitlement to an increased rating from an original 
grant of service connection for PTSD, rated as 10 percent 
disabling from April 14, 1997, through November 21, 1999.

2.  Entitlement to an increased rating from an original 
grant of service connection for PTSD, rated as 50 percent 
disabling from November 22, 1999, through October 31, 2002.

3.  Entitlement to an increased rating from an original 
grant of service connection for PTSD, rated as 30 percent 
disabling as of November 1, 2002, to include restoration of 
the 50 percent rating in effect for PTSD from November 22, 
1999, through October 31, 2002.




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
September 1992, to include service in the Southwest Asia 
Theater.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 1996 by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein service 
connection for fatigue due to undiagnosed illness was 
denied; a rating decision rendered by the Montgomery, 
Alabama, RO in September 1999 in which service connection 
for PTSD was awarded and assigned a 10 percent rating, 
effective as of April 14, 1997; a December 1999 rating 
decision by the Montgomery RO in which that rating was 
increased to 50 percent, effective as of November 22, 1999; 
and an October 2002 rating decision by the Montgomery RO in 
which that rating was reduced to 30 percent, effective as of 
November 1, 2002.


REMAND

The record reflects that the veteran was accorded a personal 
hearing before a Board Member (a position now known as 
Veterans Law Judge) at the Montgomery RO in July 2000.  The 
Board Member who conducted that hearing, however, is no 
longer associated with the Board.  In conjunction with this 
Remand decision, the veteran should be informed that, in 
such circumstances, he may be afforded a hearing before 
another Veterans Law Judge.

It must also be noted that the United States Court of 
Appeals for the Federal Circuit, in a decision promulgated 
on September 22, 2003, invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003).  The Federal Court made a 
conclusion similar to the one reached in DAV v. Principi, 
supra (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  In the more recent decision, the Federal Court 
found that the 30-day period provided in § 3.159(b)(1) for 
response to a Veterans Claims Assistance Act of 2000 (VCAA) 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since 
this case is being remanded for other matters, the RO must 
also take this opportunity to inform the appellant that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

This case is accordingly REMANDED for the following:

1.  The RO is to advise the veteran that 
he may request a personal hearing before 
another Veterans Law Judge.  If he does 
so request, the RO should schedule 
another personal hearing before a 
Veterans Law Judge in accordance with 
the procedures for such action.

2.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and with any other 
applicable legal precedent.

3.  If the veteran requests another 
personal hearing, all further action by 
the RO should be deferred pending the 
holding of that hearing, after which the 
claim is to be returned to the Board in 
accordance with appellate procedures.

4  If another personal hearing is not 
held, the RO, following receipt of any 
additional evidence, and/or completion 
of any additional development required 
in response to information furnished 
pursuant to the above actions, should 
review the veteran's claims and 
determine whether the benefits sought on 
appeal can now be granted.  If the 
decision remains in any manner adverse 
to the veteran, he should be furnished 
with a Supplemental Statement of the 
Case, and with the appropriate period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of 
the claims on appeal should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




